     Case 2:20-cv-00839-JAM-CKD Document 17 Filed 09/09/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BILLY DRIVER, JR.,                                  No. 2:20-cv-0839 JAM CKD P
12                       Plaintiff,
13           v.                                          ORDER
14   R. SPENCER, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On August 4, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on plaintiff and which contained notice to plaintiff that any objections to the

22   findings and recommendations were to be filed within fourteen days. Plaintiff has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
     Case 2:20-cv-00839-JAM-CKD Document 17 Filed 09/09/20 Page 2 of 2

 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed August 4, 2020, are adopted in full;
 3         2. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is denied; and
 4         3. Plaintiff is granted 14 days within which to pay the $400 filing fee for this action.
 5
     DATED: September 8, 2020
 6
                                                 /s/ John A. Mendez____________               _____
 7

 8                                               UNITED STATES DISTRICT COURT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
